Title: From George Washington to John Tayloe, 20 August 1773
From: Washington, George
To: Tayloe, John



Dear Sir
Mount Vernon Augt 20th 1773

Your favour of the last of July, advising of your having receivd a power of Attorney from Colo. Mercer & his Mortgagees, to dispose of his Shannondoah & Bullrun Estates came to my hands a few days ago, the contents of which Colo. Mason is acquainted with; and, as you will probably see him at Stafford Court House the 27th Instt you can furnish him with the Papers; till which, it is almost impossible to deliver any opinion with propriety, as I fear, from what I have heard of this matter that some disagreeable Circumstances must attend the transaction. I must think as you do, that, this Power by being Witnessed ought to be recorded; and if recorded, that the Genl Court is the proper place to do it in as the Lands lay in different Counties. I shall add no more at present than that I am with very great Esteem—Dr Sir Yr Most Obedt Hble Servt

Go: Washington

